Citation Nr: 0508640	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  03-15 240A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for major depressive 
disorder, and anxiety disorder, not otherwise specified, to 
include a sleep disorder.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Chantal Lambert, Law Clerk

INTRODUCTION

The veteran served on active duty from March 1969 to November 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied service connection for major 
depressive disorder and anxiety disorder, not otherwise 
specified (claimed by the veteran as sleep disorder).

A notice of disagreement was received in February 2003.  A 
statement of the case was issued in May 2003, and a timely 
appeal was filed in June 2003.
 
In November 2004, the veteran appeared before the undersigned 
Acting Veterans Law Judge at a travel board hearing held at 
the RO in Little Rock, Arkansas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Currently there exists a diagnosis of depressive disorder, 
however the record is not clear as to whether the disorder 
was incurred or aggravated by active duty service.  

The veteran is currently receiving VA medical treatment for a 
major depressive disorder.  In September 2002 the veteran 
received a VA-contracted examination which diagnosed major 
depressive disorder, but did not provide an opinion as to the 
etiology of the disorder.

The RO noted that a September 1969 service medical entry 
reflects that the veteran had an emotionally unstable 
personality which existed prior to entry to active duty.  
However, there is no medical evidence attributing the current 
major depressive disorder to the emotionally unstable 
personality, or indicating that the veteran's unstable 
personality was not aggravated by service.

In this regard, there are statements by the veteran that he 
was abused and harassed while in service, and there is 
documentation that he began sleepwalking in service.

The Board finds that a remand is necessary to establish 
whether the veteran's currently diagnosed psychiatric 
disorder was caused or aggravated by his active service.
 
Accordingly, the issue of entitlement to service connection 
for major depressive disorder is hereby REMANDED for the 
following:

1.	The RO should arrange for the veteran 
to be afforded
a psychological examination to determine 
the nature, extent, and etiology of the 
veteran's currently diagnosed depressive 
disorder.  The claims folder must be 
provided to the examiner for review prior 
to the examination.  Any studies and 
tests required should be performed.  

The examiner should provide an opinion as 
to whether it is as least as likely as 
not (50 percent or greater) that the 
veteran's currently diagnosed depressive 
disorder was caused or aggravated by any 
incident of service, to specifically 
include the veteran's alleged 
mistreatment while in service.

All opinions must be supported by a 
complete typewritten rationale.

2.	Thereafter, the case should be 
returned to the Board 
for further appellate consideration, if 
appropriate. The veteran need take no 
action until he is notified. The Board 
intimates no opinion, either factual or 
legal, as to the ultimate conclusion 
warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).





	                  
_________________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




